ORDER

PER CURIAM.
A jury convicted defendant of driving while intoxicated and third degree assault of a law enforcement officer. The trial court imposed a sentence of 30 days in the county jail and fined defendant a total of $1200.
Defendant raises two points on appeal, neither of which concerns preserved error. We have reviewed the record and find no error resulting in manifest injustice. Rule 30.20.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).